DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 11/3/2021 is acknowledged. However, applicants canceled the non-elected invention and the newly added claims 18-21 encompasses the elected Group of invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “predetermined ratio of an etching rate” in claim 1 is a relative term which renders the claim indefinite. The term “predetermined” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2018/0233356) in view of Demmin et al (US 6,635,185).

Han et al disclose a method of etching comprising: 
 	providing a substrate including a silicon-containing film, including stack or silicon oxide film and silicon nitride film (308;310) in a chamber of a plasma processing chamber/treatment system ([0019],[0032]-[0033]).
etching the silicon-containing film (308/310) with a chemical species in plasma generated from an etch/ process gas in the chamber ([0070], figs 3A-3B), the etch gas may include SF.sub.6, C.sub.3F.sub.8CF.sub.4, BF.sub.3, BI.sub.3, N.sub.2, Ar, PH.sub.3, AsH.sub.3, B.sub.2H.sub.6, H.sub.2, Xe, Kr, Ne, He, SiH.sub.4, SiF.sub.4, GeH.sub.4, GeF.sub.4, CH.sub.4, AsF.sub.6, PF.sub.3, PF.sub.5, or combinations thereof [0070], which reads on the process gas including a phosphorus gas component, a fluorine gas component as of claim 1 and further, a hydrogen gas as of claim 19.
Han et al may not explicitly disclose that setting a total flow rate of the process gas of phosphorous-containing gas to establish a predetermined ratio of the etching rate the alternating films.
However, Demmin teaches that as is well known, there are many operating conditions of a plasma etching process that can have an effect on the results obtained.  These conditions include, for example, the type of plasma etching (for example, reactive ion etching, plasma etching, and high-density etching), etching composition flow rate, wafer temperature, pressure, power, time, and bias.  The interrelationship of these parameters is a function of the hardware configuration and the material being etched.  One skilled in the art of plasma etching and cleaning can vary these parameters accordingly to etch a desired material satisfactorily (col.7, lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the flow rate of the processing gas, in the method of Han et al because Demmin teaches that changing the parameters according to the material being etched appears to reflect a result-effective variable which can be optimized.  See MPEP 2144.05 IIB.
 Regarding claims 5-6, Han et al discloses above in [0070];
   Regarding claim 7, Han discloses that the etch/process gas may include SF6 (para 0070).
  Regarding claim 6, Han discloses that the etch/process gas may include BI3/halogen gas component containing a halogen component other than fluorine component (para 0070].

Claims 2-3 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2018/0233356) in view of Demmin et al (US 6,635,185) as applied to claim 1 above, and further in view of Hudson (US 2016/0343580).
Modified Han et al disclose above but fail to disclose that a protective film is formed on a surface of a side wall of a recess formed on the silicon -containing film at the same time during the etching.
However, in the same field of endeavor [0028],[0037], Hudson discloses that etching and deposition occurs at the same time during the formation of a high aspect ratio features [0031], where a protective sidewall coating 304 is formed from the etching chemistries as certain fluorocarbon species/fragments deposit on the sidewalls of the feature (i.e., certain fluorocarbon species are precursors for the first sidewall coating 304) [0037],[0038].
Hudson also discloses that the protective sidewall coating passivates the sidewalls and prevents the feature from being over-etched (i.e., the sidewall coating prevents lateral etch of the feature). These two stages can be repeated until the feature is etched to its final depth. By cycling these two stages, the diameter of the feature can be controlled over the entire depth of the feature, thereby forming features having more uniform diameters/improved profiles [0031].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Hudson’s teaching of protecting sidewall of a feature with recess into modified Han et al’s teaching for preventing the feature form over-etched and as well as forming features having more uniform diameters/improved profiles as taught by Hudson.	

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2018/0233356) in view of Demmin et al (US 6,635,185) as applied to claim 1 above, and further in view of Sun et al (US 2019/0131140).
Modified Han et al disclose above except the process gas further contains oxygen.
However, in the same field of endeavor, Sun et al disclose that etching to form recess or apertures to for high aspect ratio features [0096],[0098]; introducing an oxidizer into the reaction chamber; the oxidizer being selected from the group consisting of is selected from the group consisting of O.sub.2, O.sub.3, CO, CO.sub.2, NO, NO.sub.2, N.sub.2O, SO.sub.2, COS, H.sub.2O and combination thereof  [0100]; and [0103]; [0249]-[0250] and [0254].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Sun et al’s teaching of introducing an oxidizer as an additional gas into modified Han et al’s teaching for achieving etch selectivity as taught by Sun et al.	

Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2018/0233356) in view of Demmin et al (US 6,635,185) as applied to claim 1 above, and further in view of Shen et al (US 2018/0366336).
Modified Han et al disclose above except the step of setting the temperature of the substrate to lower than or equal to 0°C at a start of the etching step (or in other words, before the etching).
However, Shen et al disclose a method of etching aperture comprises a step of setting the temperature of a substrate to -120 °C /less than 0°C ([0148]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han’s method by setting the temperature of a substrate support that supports the substrate to a suitable -120 °C /less than 0°C before the etching step for the silicon containing layer to react with the activated etching fluid as taught in Shen et al ([0148]).


Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713